DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Withdrawn
The indicated allowability of claims 9 and 19 are withdrawn in view of the newly discovered reference to Park et al.  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al.  (US 2019/0279862).

    PNG
    media_image1.png
    330
    382
    media_image1.png
    Greyscale

(Claim 9) Park et al. (figures 2A – 2C) disclose a method for manufacturing a semiconductor device, comprising:
forming a silicon oxide film (21, paragraphs 47 – 57) on a silicon carbide layer (10, paragraph 19); and
performing first heat treatment in an atmosphere including carbon dioxide  gas (paragraph 40) and at least one oxidizing gas selected from the group consisting of nitrogen oxide gas, oxygen gas (paragraph 49), and water vapor.
(Claim 19) Park et al. teach the method, further comprising forming a gate electrode (not shown, paragraph 110) on the silicon oxide film (312; paragraph 100, 320; paragraph 101)  
Allowable Subject Matter
Claims 10 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 – 25 are allowable, because prior art does not render obvious:
(Claim 21) wherein the thermal oxidation is performed at a temperature equal to or more than 1050°C and equal to or less than 1450°C, in an atmosphere including nitrogen oxide gas and carbon dioxide gas.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
December 3, 2022